           Case 1:20-cr-00040-BAH Document 91 Filed 09/02/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )
                                                   )
                  v.                               )
                                                     CRIMINAL NO.: 1:20-CR-040
                                                   )
  JESSICA JOHANNA OSEGUERA                         )
  GONZALEZ,                                        )
        also known as “Jessica Johanna             )
        Castillo” and “La Negra,”                  )
                                                   )
                   Defendant.                      )

GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO PRESERVE NOTES,
                  MEMORANDA AND REPORTS

        The United States, through undersigned counsel, respectfully submits this response to

Defendant’s Motion to Preserve Notes, Memoranda and Reports (“Motion”) [Dkt. No. 71]. The

government has preserved, and will continue to preserve, all notes, memoranda and reports

related to the defendant’s case; therefore, the Motion should be denied as moot.

        The government is aware of its obligations to preserve and disclose exculpatory and

impeachment evidence to the defendant and will comply with such obligations. See Brady v.

Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972). Before trial the

government will also disclose Jencks Act materials to the defendant pursuant to Fed. R. Crim. P.

26.2 and 18 U.S.C. § 3500. However, the defendant is not entitled to notes or reports of a

“potential witness or any other individual” unless the individual testifies, or the materials contain

Brady/Giglio evidence. Dkt. No. 71 at 1; see United States v. Welch, 810 F.2d 485, 490-91 (5th

Cir. 1987) (defendant entitled to discover government agent’s summaries and notes because

agent testified at trial).

        Moreover, the defendant is not entitled to receive or review every note or report written

in connection with the defendant’s case including prosecutor’s or agent’s notes containing

                                                  1
           Case 1:20-cr-00040-BAH Document 91 Filed 09/02/20 Page 2 of 3




mental impressions, personal beliefs, trial strategy, or legal conclusions. See Goldberg v. United

States, 425 U.S. 94, 105-06 (1976); United States v. Donato, 99 F.3d 426, 433 (D.C. Cir. 1996)

(defendant not entitled to agent’s notes from interview with witness because notes only included

agent’s “selection” of pertinent information and could not properly be called witness’s “own

words”).

       The Government does not concede that all materials identified in the defendant’s Motion

are discoverable. However, the Government will preserve notes, memoranda and reports

regarding the defendant and will disclose discoverable materials as appropriate and codified by

law. Accordingly, the defendant’s Motion to Preserve Notes, Memoranda and Reports should be

denied as moot.



Respectfully submitted this 2nd day of September, 2020.


                                             Marlon Cobar, Acting Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice


                                     By:             /s/
                                             Kaitlin Sahni, Trial Attorney
                                             Kate Naseef, Trial Attorney
                                             Brett Reynolds, Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-0917




                                                2
         Case 1:20-cr-00040-BAH Document 91 Filed 09/02/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 2nd day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                3
